Kehoe, J.
(dissenting in part). I disagree with the majority’s determination of certain issues and therefore respectfully dissent in part. I disagree with the majority’s determination to invalidate two ballots on the ground that each voter’s signature on the ballot envelope did not match that on the voter registration card. I conclude that each set of signatures is not “substantially different” (Matter of Hosley v Valder, 160 AD2d 1094, 1096; see generally, Election Law § 8-304). The minor difference in the signatures of the Yates County — Milo 6 voter is understandable given that the signature on the registration card is 18 years old. Further, the essential characteristics of the signatures of the Yates County — Starkey 2 voter are the same. On such factual questions, we should not substitute our judgment for that of Supreme Court (see, Taylor & Jennings v Bellino Bros. Constr. Co., 106 AD2d 779, 780). Those ballots therefore should be counted.
I likewise disagree with the majority’s determination to invalidate the ballot of the Ontario County — Gorham voter. The intent of the voter is clear from the ballot, because the voter marked the large box directly adjacent to the candidate’s name. In any event, I would find that the design of the ballot rendered it “susceptible to construction by the average voter as an invitation to note his voting mark” in either the small box or the large box (Matter of Weinberger v Jackson, 28 AD2d 559, affd on opn below 19 NY2d 995).
Further, with regard to the majority’s determination to invalidate a Livingston County ballot on the ground that the voter checked the wrong box concerning her basis for voting by ballot (see generally, Election Law § 8-302 [3] [e] [ii]), I note that the voter was entitled to vote by affidavit ballot. The voter wrote her correct address, was properly registered to vote, and was a resident of the county and of the election district wherein she voted. In my view, her ballot therefore should be counted.
In all other respects, I agree with the majority’s determination. (Appeals from Order of Supreme Court, Ontario County, Harvey, J. — Election Law.) Present — Pine, J. P., Hurlbutt, Kehoe and Lawton, JJ. (Filed Mar. 17, 2000.)